Title: From George Washington to Henry Laurens, 7 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            White plains August 7th 1778
          
          Yesterday afternoon I had the Honor to receive your favor of the 30th Ulto.
          
          Major Gibbs is now at Rhode Island. I shall embrace the first safe opportunity to
            transmit him your Letter and the Commission, with which Congress have been pleased to
            honor him.
          Since my Letter of the 3d & 4th Instant, I have received no advices from
            General Sullivan, so that I can give no information of our operations against the Enemy
            in the Eastern Quarter. I am told the Militia of Massachussets & Connecticut
            were collecting fast—and proceeding to reinforce him.
          I have the pleasure to acquaint Congress, that Major General Lincoln arrived here
            yesterday—and that he is happily so far recovered from his wound, as to be able to take
            his command in the line.
          The inclosed paper from NewYork came to hand last night. It contains an account of the
            fire, which unfortunately broke out in the City on Sunday night—and of the damage which
            was occasioned by it. It also contains the latest
            advices that I have seen from Britain—and such as appear to be interesting. I have the Honor to be with great respect & esteem sir
            Yr Most Obedt servt
          
            Go: Washington
          
        